DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 10, 2022 has been entered.

Status of the Claims
Claims 7 – 11, and 22 – 25 have been cancelled. Claims 1, 6, 12, 15, 16, 21 and 27 have been amended. Claims 2 – 5, 13, 14, 17 – 20, and 26 are as previously presented. Therefore, claims 1 – 6, 12 – 21, and 26 – 27 are currently pending and have been considered below.

Response to Amendment
	Applicant’s amendment overcomes the 112(b) rejections of claims 12 and 16, and the 112(d) rejection of claim 12.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 6, 12 – 21, and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
While there is support for the limitation "wherein the refractory layer has a compressive residual stress of 0.5-3 GPa" (recited in claim 1) in Table 1 of Applicant's specification, the disclosure as filed does not support "wherein the refractory layer has a compressive residual stress of 0.5-3 GPa" and wherein the coating comprises a refractory layer of “Ti1-x-yMeyAlxN, wherein Me is selected from Groups IVB-VIB of the Periodic Table and x > 0, y ≥ 0, and 0.3 ≤ x+y ≤ 0.9,” as recited in independent claims 1 and 15. Applicant’s specification includes, on page 3, lines 16-19:

    PNG
    media_image1.png
    111
    638
    media_image1.png
    Greyscale

	and also includes the following in Table 1:

    PNG
    media_image2.png
    126
    316
    media_image2.png
    Greyscale

	However, there is lack of support for "wherein the refractory layer has a compressive residual stress of 0.5-3 GPa" and wherein the coating comprises a refractory layer of “Ti1-x-yMeyAlxN, wherein Me is selected from Groups IVB-VIB of the Periodic Table and x > 0, y ≥ 0, and 0.3 ≤ x+y ≤ 0.9,” because the table indicating a residual compressive stress of 0.5-3 GPa does not specify which composition of the refractory layer results in this claimed residual stress. That is, neither table 1 nor any other part of the disclosure indicates whether a compressive residual stress 0.5-3 GPa is achieved with a refractory layer composition of (1) M1-xAlxN wherein M is titanium, chromium, or zirconium and 0.4 ≤ x ≤ 0.6, or (2) M1-xAlxN wherein M is chromium and 0.4 ≤ x ≤ 0.6, or (3) Ti1-x-yMeyAlxN, wherein Me is selected from Groups IVB-VIB of the Periodic Table and x > 0, y ≥ 0, and 0.3 ≤ x+y ≤ 0.9. For example, the disclosure does not indicate whether the element representing Me, or what volume percentage of Me, is required to be present in the composition (or is required to be absent from the composition) in order to achieve a compressive residual stress 0.5-3 GPa. As another example, the disclosure does not indicate whether M1-xAlxN wherein M is chromium and 0.4 ≤ x ≤ 0.6 results in a compressive residual stress 0.5-3 GPa. This composition includes chromium instead of titanium, and the disclosure not indicate whether chromium is required to be present in the composition in order to achieve a compressive residual stress 0.5-3 GPa. Horling et al. (US 2004/0115484) is directed toward a cutting tool with a refractory wear-resistant coating of, for example, (TiyAlxMe1-x-y)N. Horling states, “If Me is Ta, the compressive residual stress state of the as-deposited composite-TiAlN layer will increase to very high values due to high momentum ion bombardment during growth of film surface. This high momentum is due to the high average charge state and the high atomic weight of Ta. In order to compensate for this, a second Me element should be added, preferably Cr, which due to good surface mobility, heals defects thereby reducing the compressive residual stress” [0020]. This indicates that the compressive residual stress can depend on the composition of the refractory layer.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6 and 13 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Adams (US 2009/0101629) in view of Ahlgren et al. (US 2008/0273933) and Zapletal et al. (US 6,963,045).
Regarding claim 1, Adams discloses a nozzle for an arc torch comprising (Figs. 2 and 3; [Abstract]): 
a first body comprising a central bore and an exterior surface (see annotated Fig. 2 below); and 
a coating adhered to a surface by physical vapor deposition (PVD) or chemical vapor deposition (CVD) (“erosion resistant coating layer 141” is applied to a surface 134 of a nozzle using “chemical vapor deposition, physical vapor deposition, ...” [0029]; claim 19).
Adams does not expressly disclose wherein the coating comprises a refractory layer of Ti1-x-yMeyAlxN, wherein Me is selected from Groups IVB-VIB of the Periodic Table and x > 0, y ≥ 0, and 0.3 ≤ x+y ≤ 0.9, wherein the refractory layer has a residual compressive stress of 0.5-3GPa.
Ahlgren is related to a cutting tool insert comprising a coating applied by PVD [Title]; [Abstract]. Ahlgren solves the same problem as the Applicant, which is to increase the operational lifetime of the tool (Applicant’s specification at page 1, lines 23-25; Ahlgren at [0032]). Ahlgren discloses a coating comprising a refractory layer of Ti1-x-yMeyAlxN, wherein Me is selected from Groups IVB-VIB of the Periodic Table and x > 0, y ≥ 0, and 0.3 ≤ x+y ≤ 0.9 (the coating of Ahlgren is “Ti1-xAlxN, with x=0.4-0.6” [0032]), wherein the refractory layer has a residual compressive stress of 0.5-3 GPa (see the Table after paragraph [0045]; the Table shows the residual stress, σ, for different applied layers of a refractory coating; the first row in the Table shows a residual stress of -1.7 GPa (that is, a compressive residual stress of 1.7 GPa)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the coating comprises a refractory layer of Ti1-x-yMeyAlxN, wherein Me is selected from Groups IVB-VIB of the Periodic Table and x > 0, y ≥ 0, and 0.3 ≤ x+y ≤ 0.9, wherein the refractory layer has a residual compressive stress of 0.5-3GPa. This results in a “hard and wear resistant refractory coating” [0032], as recognized by Ahlgren.
While Adams discloses wherein the coating is adhered to a surface of the nozzle as described above, Adams does not expressly disclose wherein the coating is adhered to the exterior surface of the first body of the nozzle.
Zapletal is related to a nozzle for a plasma arc cutting torch comprising a coating on a portion of the nozzle [Abstract], wherein the coating reduces nozzle wear and reduces the likelihood that molten material adheres to the nozzle [Col. 2, lines 13-27 and 30-34]. Zapletal discloses wherein the coating can be applied to an insert within the nozzle, to an interior surface of the nozzle, or to an exterior surface of the nozzle [Col. 2, lines 13-34] (“the heat resistant material is applied to the outer surface of the nozzle” [Col. 2, lines 30-31]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the coating is adhered to the exterior surface of the first body. This “protect[s] the nozzle from slag and heat,” and “reduces the likelihood that molten material sprayed from the workpiece will adhere to the outer surface of the plasma arc nozzle” [Col. 2, lines 30-34], as recognized by Zapletal.

    PNG
    media_image3.png
    751
    532
    media_image3.png
    Greyscale

Fig. 2 of Adams, annotated
Regarding claim 2, Adams does not expressly disclose wherein the refractory layer has thickness of 1 µm to 10 µm.
Ahlgren discloses wherein the refractory layer has thickness of 1 µm to 10 µm (“The layer has ... a thickness of 1.5-5, preferably 2.5-4 µm” [Abstract]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the refractory layer has thickness of 1 µm to 10 µm. The thickness of the coating is “carefully chosen to suit different cutting application areas and work-piece materials” [0004], as recognized by Ahlgren. Additionally, while the coating of Adams necessarily comprises some thickness, the thickness of the coating in Adams is not disclosed. The courts have held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. MPEP 2144.05-II-A.

Regarding claims 3 and 4, Adams / Ahlgren does not expressly disclose (claim 3): wherein the refractory layer has a critical load (Lc) of at least 45 kgf, or (claim 4): wherein the refractory layer has a critical load (Lc) of at least 60 kgf.
However, "[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.)." MPEP 2112.01-I.

Regarding claim 5, Adams discloses wherein the exterior surface is formed of copper or copper alloy (“fabricating the erosion resistant torch 102, and more particularly the structure that defines the torch nozzle 134 out of at least one of several bulk materials including ... copper ...” [0025]).

Regarding claim 6, Adams does not expressly disclose wherein y = 0 and 0.4 ≤ x ≤ 0.6.
Ahlgren discloses wherein y = 0 and 0.4 ≤ x ≤ 0.6 (“Ti1-xAlxN, with x=0.4-0.6” [0032]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein y = 0 and 0.4 ≤ x ≤ 0.6. This results in a coating that is “hard and wear resistant” [0032], as recognized by Ahlgren.

Regarding claims 13 and 14, Adams / Ahlgren / Zapletal does not expressly disclose (claim 13): wherein the nozzle exhibits a continuous welding or cutting lifetime of at least 5 hours, and (claim 14): wherein the nozzle exhibits a continuous welding or cutting lifetime of at least 7 hours.
However, "[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.)." MPEP 2112.01-I.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Adams / Ahlgren / Zapletal in view of Schier et al. (US 2015/0211105).
Regarding claim 12, Adams / Ahlgren / Zapletal does not expressly disclose wherein the refractory layer has a surface roughness less than 500 nm.
Schier is directed toward a tool comprising a wear-resistant layer system, which comprises at least one layer of MeX, wherein Me comprises titanium and aluminum, and X is nitrogen or carbon [Abstract]. Schier discloses wherein a TiAlN layer has an average surface roughness Ra of 0.5 µm (which is equivalent to 500 nm) [0031].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the refractory layer has a surface roughness less than 500 nm. This allows for a layer with a desired smoothness. Additionally, regarding wherein the claimed limitation recites “less than 500 nm,” a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. MPEP § 2144.05-I. Furthermore, the courts have held that discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05-II-A. It is also noted that Applicant’s specification indicates that a surface roughness of less than 500 nm is achieved after being subjected to a “post-coat treatment,” such as blasting or polishing [page 8, lines 6-16]. Paragraph [0031] of Schier indicates that the surface roughness of 0.5 µm (500 nm) is achieved before a subsequent smoothing procedure, indicating that a surface roughness of less than 0.5 µm (less than 500 nm) would be achieved after the subsequent smoothing procedure.

Claims 15 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Adams (US 2009/0101629) in view of Ahlgren et al. (US 2008/0273933), Zapletal et al. (US 6,963,045), and Anderson (US 4,947,024).
Regarding claim 15, Adams discloses a method of welding or cutting comprising providing an arc torch comprising a nozzle (Fig. 2 shows a welding operation being performed, wherein element 102 is “erosion resistant torch 102, which is preferably a plasma welding torch. A plasma or arc power source 114 supplies the necessary power to the erosion resistant torch 102” [0019]; element 105 is a feedstock used for welding [0023]), 
a first body comprising a central bore and an exterior surface (see annotated Fig. 2); and 
a coating adhered to a surface by physical vapor deposition (PVD) or chemical vapor deposition (CVD) (“erosion resistant coating layer 141” is applied to a surface 134 of a nozzle using “chemical vapor deposition, physical vapor deposition, ...” [0029]; claim 19).
Adams does not expressly disclose wherein the coating comprises a refractory layer of Ti1-x-yMeyAlxN, wherein Me is selected from Groups IVB-VIB of the Periodic Table and x > 0, y ≥ 0, and 0.3 ≤ x+y ≤ 0.9, wherein the refractory layer has a residual compressive stress of 0.5-3GPa.
Ahlgren discloses a coating comprising a refractory layer of Ti1-x-yMeyAlxN, wherein Me is selected from Groups IVB-VIB of the Periodic Table and x > 0, y ≥ 0, and 0.3 ≤ x+y ≤ 0.9 (the coating of Ahlgren is “Ti1-xAlxN, with x=0.4-0.6” [0032]), wherein the refractory layer has a residual compressive stress of 0.5-3 GPa (see the Table after paragraph [0045]; the Table shows the residual stress, σ, for different applied layers of a refractory coating; the first row in the Table shows a residual stress of -1.7 GPa (that is, a compressive residual stress of 1.7 GPa)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the coating comprises a refractory layer of Ti1-x-yMeyAlxN, wherein Me is selected from Groups IVB-VIB of the Periodic Table and x > 0, y ≥ 0, and 0.3 ≤ x+y ≤ 0.9, wherein the refractory layer has a residual compressive stress of 0.5-3GPa. This results in a “hard and wear resistant refractory coating” [0032], as recognized by Ahlgren.
While Adams discloses wherein the coating is adhered to a surface of the nozzle as described above, Adams does not expressly disclose wherein the coating is adhered to the exterior surface of the first body of the nozzle.
Zapletal discloses wherein the coating can be applied to an insert within the nozzle, to an interior surface of the nozzle, or to an exterior surface of the nozzle [Col. 2, lines 13-34] (“the heat resistant material is applied to the outer surface of the nozzle” [Col. 2, lines 30-31]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the coating is adhered to the exterior surface of the first body. This “protect[s] the nozzle from slag and heat,” and “reduces the likelihood that molten material sprayed from the workpiece will adhere to the outer surface of the plasma arc nozzle” [Col. 2, lines 30-34], as recognized by Zapletal.
While Adams discloses welding a workpiece with the arc torch (Fig. 2, workpiece 110 is shown being welded utilizing feedstock 105), Adams does not expressly disclose wherein the workpiece is a metal or alloy workpiece.
Anderson is related to an arc welding apparatus with a nozzle comprising a coating that resists weld spatter [Abstract], [Col. 3, lines 4-7]. Anderson discloses wherein the workpiece is a metal or alloy workpiece (“metal workpiece 30” [Col. 3, line 13]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the workpiece is a metal or alloy workpiece. This is merely the simple substitution of one known element (the metal workpiece of Anderson) for another (the workpiece of Adams comprising and undisclosed material), to obtain the predictable result of welding a workpiece.

Regarding claim 16, Adams / Ahlgren / Zapletal / Anderson does not expressly disclose wherein the nozzle has a continuous welding or cutting lifetime greater than twice an uncoated nozzle lifetime, the uncoated nozzle having a construction identical to the coated nozzle.
However, the courts have held that a "whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited" (quoting Minton v. Nat' l Ass' n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)). MPEP § 2111.04-1. In this case, the limitation, “wherein the nozzle has a continuous welding or cutting lifetime greater than twice an uncoated nozzle lifetime, the uncoated nozzle having a construction identical or substantially identical to the coated nozzle,” is an intended result of the process steps of “providing an arc torch comprising a nozzle, the nozzle including ... a coating ...; and “welding or cutting ....” Furthermore, "[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.)." MPEP 2112.01-I.

Regarding claim 17, Adams does not expressly disclose wherein the refractory layer has thickness of 1 µm to 10 µm.
Ahlgren discloses wherein the refractory layer has thickness of 1 µm to 10 µm (“The layer has ... a thickness of 1.5-5, preferably 2.5-4 µm” [Abstract]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the refractory layer has thickness of 1 µm to 10 µm. The thickness of the coating is “carefully chosen to suit different cutting application areas and work-piece materials” [0004], as recognized by Ahlgren. Additionally, while the coating of Adams necessarily comprises some thickness, the thickness of the coating in Adams is not disclosed. The courts have held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. MPEP 2144.05-II-A.

Regarding claims 18 and 19, Adams / Ahlgren does not expressly disclose (claim 18): wherein the refractory layer has a critical load (Lc) of at least 45 kgf, or (claim 19): wherein the refractory layer has a critical load (Lc) of at least 60 kgf.
However, "[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.)." MPEP 2112.01-I.

Regarding claim 20, Adams discloses wherein the exterior surface is formed of copper or copper alloy (“fabricating the erosion resistant torch 102, and more particularly the structure that defines the torch nozzle 134 out of at least one of several bulk materials including ... copper ...” [0025]).

Regarding claim 21, Adams does not expressly disclose wherein y = 0 and 0.4 ≤ x ≤ 0.6.
Ahlgren discloses wherein y = 0 and 0.4 ≤ x ≤ 0.6 (“Ti1-xAlxN, with x=0.4-0.6” [0032]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein y = 0 and 0.4 ≤ x ≤ 0.6. This results in a coating that is “hard and wear resistant” [0032], as recognized by Ahlgren.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Adams / Ahlgren / Zapletal / Anderson in view of Schier et al. (US 2015/0211105).
Regarding claim 26, Adams / Ahlgren / Zapletal / Anderson does not expressly disclose wherein the refractory layer has a surface roughness less than 500 nm.
Schier discloses wherein a TiAlN layer has an average surface roughness Ra of 0.5 µm (which is equivalent to 500 nm) [0031].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the refractory layer has a surface roughness less than 500 nm. This allows for a layer with a desired smoothness. Additionally, regarding wherein the claimed limitation recites “less than 500 nm,” a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. MPEP § 2144.05-I. Furthermore, the courts have held that discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05-II-A. It is also noted that Applicant’s specification indicates that a surface roughness of less than 500 nm is achieved after being subjected to a “post-coat treatment,” such as blasting or polishing [page 8, lines 6-16]. Paragraph [0031] of Schier indicates that the surface roughness of 0.5 µm (500 nm) is achieved before a subsequent smoothing procedure, indicating that a surface roughness of less than 0.5 µm (less than 500 nm) would be achieved after the subsequent smoothing procedure.

Claims 27 is rejected under 35 U.S.C. 103 as being unpatentable over Adams (US 2009/0101629) in view of Ahlgren et al. (US 2008/0273933), Zapletal et al. (US 6,963,045), and Wolfe et al. (US 2018/0294062).
Regarding claim 27, Adams discloses a nozzle for an arc torch comprising (Figs. 2 and 3; [Abstract]): 
a first body comprising a central bore and an exterior surface (see annotated Fig. 2); and 
a coating adhered to a surface (“erosion resistant coating layer 141” is applied to a surface 134 of a nozzle [0029]; claim 19).
Adams does not expressly disclose wherein the coating comprises a refractory layer of Ti1-x-yMeyAlxN, wherein Me is selected from Groups IVB-VIB of the Periodic Table and x > 0, y ≥ 0, and 0.3 ≤ x+y ≤ 0.9.
Ahlgren discloses a coating comprising a refractory layer of Ti1-x-yMeyAlxN, wherein Me is selected from Groups IVB-VIB of the Periodic Table and x > 0, y ≥ 0, and 0.3 ≤ x+y ≤ 0.9 (the coating of Ahlgren is “Ti1-xAlxN, with x=0.4-0.6” [0032]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the coating comprises a refractory layer of Ti1-x-yMeyAlxN, wherein Me is selected from Groups IVB-VIB of the Periodic Table and x > 0, y ≥ 0, and 0.3 ≤ x+y ≤ 0.9. This results in a “hard and wear resistant refractory coating” [0032], as recognized by Ahlgren.
While Adams discloses wherein the coating is adhered to a surface of the nozzle as described above, Adams does not expressly disclose wherein the coating is adhered to the exterior surface of the first body of the nozzle.
Zapletal is related to a nozzle for a plasma arc cutting torch comprising a coating on a portion of the nozzle [Abstract], wherein the coating reduces nozzle wear and reduces the likelihood that molten material adheres to the nozzle [Col. 2, lines 13-27 and 30-34]. Zapletal discloses wherein the coating can be applied to an insert within the nozzle, to an interior surface of the nozzle, or to an exterior surface of the nozzle [Col. 2, lines 13-34] (“the heat resistant material is applied to the outer surface of the nozzle” [Col. 2, lines 30-31]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the coating is adhered to the exterior surface of the first body. This “protect[s] the nozzle from slag and heat,” and “reduces the likelihood that molten material sprayed from the workpiece will adhere to the outer surface of the plasma arc nozzle” [Col. 2, lines 30-34], as recognized by Zapletal.
Adams does not expressly disclose wherein the coating is applied by thermal spray.
Wolfe is directed toward a corrosion resistance coating [Abstract]. Wolfe discloses a coating comprising "TiAlN" [0068], wherein "the TiAlN layer can have the formula of Ti1-xAlxN" [0015]. Wolfe further discloses wherein the coating can be applied by "PVD," "CVD," or "thermal spray" [0068].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the coating is applied by thermal spray. This is merely the simple substitution of one known element (application of the coating by PVD or CVD, as disclosed by Adams [0029]) for another (application of the coating by PVD, CVD, or thermal spray, as disclosed by Wolfe), to achieve the predictable result of adhering the coating to a surface.

Response to Arguments
Applicant's arguments filed May 10, 2022 have been fully considered but they are not persuasive.
On page 5, Applicant states the following:

    PNG
    media_image4.png
    413
    646
    media_image4.png
    Greyscale

	However, as described in the 112(a) rejection of claims 1 – 6, 12 – 21, and 26 – 27, above, there is lack of support for "wherein the refractory layer has a compressive residual stress of 0.5-3 GPa" and wherein the coating comprises a refractory layer of “Ti1-x-yMeyAlxN, wherein Me is selected from Groups IVB-VIB of the Periodic Table and x > 0, y ≥ 0, and 0.3 ≤ x+y ≤ 0.9,” because the table indicating a residual compressive stress of 0.5-3 GPa does not specify which composition of the refractory layer results in this claimed residual stress Please see the 112(a) rejection above for additional explanation. As stated in the 112(a) rejection, Horling et al. (US 2004/0115484) discloses a refractory wear-resistant coating of, for example, (TiyAlxMe1-x-y)N, and states, “If Me is Ta, the compressive residual stress state of the as-deposited composite-TiAlN layer will increase to very high values due to high momentum ion bombardment during growth of film surface. This high momentum is due to the high average charge state and the high atomic weight of Ta. In order to compensate for this, a second Me element should be added, preferably Cr, which due to good surface mobility, heals defects thereby reducing the compressive residual stress” [0020]. This indicates that the compressive residual stress can depend on the composition of the refractory layer. Therefore, Applicant’s argument, that “any of the compositions recited in paragraph [0011] for the refractory layer can have a residual compressive stress condition of 0.5-3 GPa, is not persuasive.

On page 6, Applicant states, “Ahlgren addresses cutting inserts for machining metal substrates via turning, drilling or milling operations. Ahlgren, therefore, has no relevance to nozzles for an arc torch that never engages a workpiece. Accordingly, the technical considerations governing nozzle degradation are completely divorced from the those governing cutting insert wear.”
However, Ahlgren solves the same problem as the Applicant, as described in the rejection of claim 1, and therefore, is considered analogous art.

	On page 6, Applicant states, “In the Advisory Action, the Examiner incorrectly reads the amended claims. Notably, Me is selected from Groups IVB-VIB, which necessarily excludes Group VIIIB” [page 6].
However, the Examiner has not incorrectly read the amended claims. Rather the Examiner stated, “Applicant's claim 1 of the examined claims [emphasis added] is open to a composition including Co, Ni, or Fe, since these elements are in Group VIIIB of the periodic table, and Applicant's claim 1 recited, "a refractory layer including one or more metallic elements selected from the group consisting of aluminum, silicon and metallic elements of Groups IIIB-VIIIB of the Periodic Table" [Advisory Action dated 4/21/2022]. That is, the Examiner stated that the argument with respect to the “examined claims” was not persuasive, and stated that the amended claims would require further search and/or consideration.

On page 6, Applicant states, “[r]egarding claim 27, the coating is deposited by thermal spray. As is well known to the skilled artisan, thermal spray provides a fundamentally different coating architecture and morphology relative to PVD and CVD. These fundamental differences in architecture and morphology are borne out of completely different coating formation mechanisms. Accordingly, altering Adams and Ahlgren to adopt thermal spray requires eliminates the PVD or CVD coating architecture.”
However, this argument is not persuasive. As stated in the rejection of claim 27 above, Wolfe discloses a coating comprising "TiAlN" [0068], wherein "the TiAlN layer can have the formula of Ti1-xAlxN" [0015]. Wolfe further discloses wherein the coating can be applied by "PVD," "CVD," or "thermal spray" [0068].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH KERR whose telephone number is (571)272-3073. The examiner can normally be reached M - F, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.K./Examiner, Art Unit 3761                         

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761